DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 9, 2021 has been entered.

Response to Arguments
 	The Applicant’s arguments with respect to claims #1, 3, 5, 7, 9, 11-14, 18 in the reply filed on March 18, 2021 have been carefully considered, but are moot in view of the new grounds of rejection.  Claims 15-17, 19-22 remain indicated as being allowable.  Claims 8 and 10 remain objected to but would be allowable if rewritten in independent form including all limitations of the base claim and intervening claims.

 Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):




 	Claims 1, 3, 5, 7-14, 18 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.

	As to claim 1, it is unclear what is meant by “a stack of further sensor elements arranged in the sensor substrate as the sensor elements” (emphasis added).  The term “as” does not define or imply a structural limitation.  The Examiner assumes the stack of further sensor elements are arranged on, though not necessarily directly on, the sensor elements.  

 	Additionally as to claim 1, it is unclear how “the further component being a stack of further sensor elements . . . and providing a different spectral sensitivity than the stack of further sensor elements” (emphasis added).  It is unclear how the further component of a stack of further sensor elements can have a different spectral sensitivity than itself, i.e. the stack of further sensor elements.  The Examiner assumes the further component having a different spectral sensitivity from the sensor element.

 	As to claims 1 and 18, there is a lack of antecedent basis for “the sensor element” because of a difference in number with “the sensor element” (singular) and “the sensor elements” (plural).  

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claims 1, 3, 5, 7, 9, 11, 12, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Borthakur et al. (U.S. Patent Publication No. 2015/0318323 A1), as cited in the IDS and hereafter “Borthakur”, and further in view of Choi et al. (U.S. Patent Publication No. 2017/0148994 A1), hereafter “Choi”, and further in view of Gebara et al. (U.S. Patent Publication No. 2011/0115004), as cited in the IDS and hereafter “Gebara”.                 
	
	As to claim 1, Borthakur teaches:
A sensor substrate 110.  Borthakur teaches a system-on-chip camera structure.  See Borthakur, FIG. 3.

Sensor elements 116 arranged in the sensor substrate, the sensor elements forming an array of pixels.

A light sensor 116’ in the sensor substrate apart from the sensor elements.

A surface of incidence (top surface of 214 covering 117R-B, 210 only) above the sensor elements and the light sensor.

The sensor substrate being connected to a body 104 comprising an integrated circuit, and the sensor substrate being arranged between the semiconductor body and the surface of incidence.  Borthakur teaches the body 104 having an integrated circuit, e.g. digital signal processing circuitry, formed therein.  Id. at FIG. 2, ¶¶ [0017], [0024].  Borthakur further teaches the sensor substrate 102 arranged between the body 104 and the surface of incidence (top surface of 214 covering 117R-B, 210 only).

Each of the sensor elements being provided with a further component 117R, 117G, 117B arranged between the sensor element and the surface of incidence, the further component being a filter element or a stack of further sensor elements.


inter alia, the sensor substrate comprising a semiconductor material nor the body formed from semiconductor nor the further component being a stack of further sensor elements arranged in the sensor substrate as the sensor elements and providing a different spectral sensitivity than the stack of further sensor elements nor the sensor element and the further sensor elements being arranged at different respective distances from the surface of incidence.
On the other hand, Choi teaches each of the sensor elements being provided with further components 50B (wherein 50R corresponds to Borthakur’s sensor elements 116) being a stack of further sensor elements arranged in the sensor substrate as the sensor elements, and providing a different spectral sensitivity (different color sensitivity) than the sensor elements per the 35 U.S.C. § 112(b) rejection interpretation supra.  See Choi, FIG. 6, ¶ [0140].  The vertically stacked disposition of Choi’s elements 50R, 50B disposes them at different respective distances from the surface of incidence. 
One of ordinary skill in the art would have recognized that the incorporation of a vertically stacked sensor structure with different sensitivities would yield the predictable benefit of decreasing image sensor size.  Id. at ¶ [0156].
As such, it would have been obvious to one of ordinary skill in the art to incorporate the vertically stacked sensor structure having different spectral sensitivities as taught by Choi into the overall sensor structure as taught by Borthakur.

However, neither Borthakur nor Choi teaches inter alia, the sensor substrate comprising a semiconductor material nor the body formed from semiconductor.
See Gebara, FIG. 2. 
One of ordinary skill in the art would have recognized that the incorporation of semiconductor material for the body and sensor substrate would yield the predictable benefit of simplifying processing because SOI material are well characterized in the art.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date to form both structures from semiconductor materials because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  As a matter of design choice, there are a limited number of materials that can provide the semiconductor compositions for both layers.  
As such, it would have been obvious to one of ordinary skill in the art to incorporate the vertically stacked sensor structure and semiconducting materials as taught by Gebara into the overall sensor structure as taught by Borthakur and Choi.


 	As to claim 3, Gebara teaches metal spacers 120 laterally arranged at the further sensor elements (TSVs arranged on each level of the vertically stacked sensors).  See Gebara, FIG. 2.
 
 	As to claim 5, Borthakur teaches a filter layer 117R+117G+117B arranged between the light sensor and the surface of incidence, the filter layer being a band-pass filter for either red, green, or blue light.  

 	As to claim 7, Borthakur teaches a lens 212 or array of lenses arranged on the surface of incidence formed from a transparent material, but does not teach an oxide of semiconductor material.  See Borthakur, ¶ [0030].
On the other hand, it would have been obvious to one having ordinary skill in the art before the effective filing date to form the lens from an oxide of a semiconductor material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

 	As to claim 9, Borthakur teaches a metallization layer 108 between the semiconductor body 104 and the sensor substrate 110; a contact pad 114, the semiconductor body 104 being arranged between the metallization layer 108 and the contact pad 114; a via hole 202 in the semiconductor body; and a metallization in the via hole, the metallization electrically connecting the metallization layer 108 and the contact pad 114.

	As to claim 11, Borthakur teaches an optical via 204 penetrating the semiconductor body 204, and an optical component 214 or 14 opposite the optical via on a side facing away from the sensor substrate.

 	As to claim 12, Borthakur teaches a color sensor in FIG. 2.

 	As to claim 14, Borthakur teaches an array of light sensors serving as a further camera.  See Borthakur, ¶ [0002].

	
	As to claim 18, Borthakur teaches:
Providing a body 104 with an integrated circuit (digital signal processing circuitry formed therein).

Providing a sensor substrate 110 with sensor elements 116, the sensor elements forming an array of pixels, and with a light sensor 116’ apart from the sensor elements such that a surface of incidence is above the sensor elements and the light sensor.  Borthakur teaches the sensor elements forming an array of pixels.  Id.

Fastening (FIG. 2) the sensor substrate to the body, such that the sensor substrate is arranged between the body and the surface of incidence.

Arranging (FIG. 1) a lens 14, 212 or an array of lenses above the sensor substrate.


However, Borthakur does not teach, inter alia, the body formed from semiconductor material nor providing a further component arranged between the sensor element and the surface of incidence, wherein the sensor element and the further sensor elements are arranged at different respective distances from the surface of incidence and wherein the sensor elements provide a different spectral sensitivity than the stack of further sensor elements.  
On the other hand, Choi teaches each of the sensor elements being provided with further components 50B (wherein 50R corresponds to Borthakur’s sensor elements 116) being a stack of further sensor elements arranged in the sensor substrate as the sensor elements, and supra.  See Choi, FIG. 6, ¶ [0140].  The vertically stacked disposition of Choi’s elements 50R, 50B disposes them at different respective distances from the surface of incidence. 
One of ordinary skill in the art would have recognized that the incorporation of a vertically stacked sensor structure with different sensitivities would yield the predictable benefit of decreasing image sensor size.  Id. at ¶ [0156].
As such, it would have been obvious to one of ordinary skill in the art to incorporate the vertically stacked sensor structure having different spectral sensitivities as taught by Choi into the overall sensor structure as taught by Borthakur.

However, neither Borthakur nor Choi teaches inter alia, the body formed from semiconductor material.
On the other hand, Gebara teaches a sensor substrate 30 comprising semiconductor material (SOI) and a body 41 comprising semiconductor material (SOI).  See Gebara, FIG. 2. 
One of ordinary skill in the art would have recognized that the incorporation of semiconductor material for the body and sensor substrate would yield the predictable benefit of simplifying processing because SOI material are well characterized in the art.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date to form both structures from semiconductor materials because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 
As such, it would have been obvious to one of ordinary skill in the art to incorporate the vertically stacked sensor structure and semiconducting materials as taught by Gebara into the overall sensor structure as taught by Borthakur and Choi.

	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Borthakur, Choi, and Gebara as applied to claim 1, and further in view of Rudmann (U.S. Patent Publication No. 2015/0115413 A1), hereafter “Rudmann”. 

 	As to claim 13, Borthakur, Choi, and Gebara do not teach, inter alia, a proximity sensor, a gesture sensor or a TOF sensor including a light source.
On the other hand, Rudmann teaches an electronic module 12 which incorporates a proximity sensor.  See Rudmann, ¶ [0029].  Rudmann teaches that the proximity sensor can be incorporated with other structures.  Id.
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate a proximity sensor as taught by Rudmann in order to provide cellular phone applications.  Id.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the proximity sensor as taught by Rudmann, into the overall light detecting device structure as taught by Borthakur, Choi, and Gebara.



Indication of Allowable Subject Matter 
 	Claims 15-17, and 19-22 are indicated as being allowable because Applicant’s arguments are persuasive.  No other prior art references were found.

Claims Allowable If Rewritten in Independent Form
 	Claims 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 



/SUBERR L CHI/Primary Examiner, Art Unit 2829